Citation Nr: 1511505	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1969 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  

The issue of entitlement to service connection for an acquired psychiatric disorder, including major depression and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with the enemy; there is no credible supporting evidence that a claimed in-service stressor occurred; his diagnosis of PTSD is not based on a stressor event corroborated by credible supporting evidence.

2.  The preponderance of the evidence shows that the Veteran's current diagnosis of PTSD may be related to an alleged in-service personal assault stressor, the occurrence of which is not supported by the evidence of record.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim adjudicated herein prior to the initial adjudication of the claim.  A July 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination for his claimed PTSD, because such was not warranted.  Since there is no competent evidence of psychiatric disease or injury in service, and because no stressor event in service has been corroborated, a VA nexus examination is not necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim for service connection for PTSD.  

Service Connection Laws and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).   

On July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states:  If a claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


Service Connection for PTSD

The Veteran claims that he suffers from PTSD due to personal assault by a sergeant that occurred during active military service.  Specifically, he asserted that, following a jeep accident in which he was involved, the sergeant who was with the Veteran riding in the jeep, pulled his pistol and placed the barrel against the Veteran's head and pulled the trigger.  The Veteran has testified that following this incident, which he attempted to report, he became very withdrawn and socially isolated.  He indicated that he was threatened with "an Article 15" if he continued to pursue the matter.  He testified that those who were with him at the time of the incident had refused to corroborate his story at that time.  He further testified that, since that time, he has had nightmares about the incident, could not watch anything that has to do with guns, and could not watch movies related to service.  

Review of the record shows that the Veteran did not engage in combat with the enemy, as he had foreign service in Europe during his period of active duty and no service in the Republic of Vietnam (RVN) during the Vietnam Era.  His service personnel records have been reviewed.  These show that his only overseas service was in Germany.  Service treatment and personnel records do not show service in the RVN or otherwise make any mention of it, and the Veteran has not otherwise testified.  

 The Veteran's STRs do not show any psychiatric history, complaints, or diagnoses.  On examination for separation from service, conducted in October 1970, psychiatric clinical evaluation was normal.  In March 1971, he indicated that there had been no change in his medical condition since the October 1970 examination.  

The Veteran's service personnel records show that the Veteran served in the United States and Germany during his period of service.  They do not show that he had any service in the RVN.  

Psychiatric treatment is first shown in reports of VA outpatient treatment beginning in 2011.  The diagnoses included PTSD, depressive disorder not otherwise specified (NOS), and major depressive disorder.  In a March 2014 letter, a VA psychiatrist reported having been the Veteran's primary psychiatrist since July 2011 and that he had been treated for symptoms of depression, anxiety, anhedonia, and sleep disturbance.  The psychiatric symptoms met the diagnostic criteria for PTSD and Major Depressive Disorder, recurrent, mild, which are related to the Veteran's military experience.  

Lay statements have been received from the Veteran's brother and sister.  They both state that the Veteran's personality had changed after his return from service.  Prior to that time, he had been very outgoing and personable, but upon his return he became sullen, quick to anger, and depressed.  Both related that the Veteran had told them of the incident that occurred during service when, after a motor vehicle accident, he had had a gun held to his head.  

Regarding the Veteran's claimed stressor, VA recognizes that such incidents are by their nature extremely personal and sensitive, and that many incidents involving assault are not officially reported.  Therefore, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incidents.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible corroborating evidence of a stressor include, but are not limited to: a request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression; panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  No evidence of this (or any other) type supporting the occurrence of a stressor during the Veteran's service has been received, other than the reports related by the Veteran after service to his family members.  

Essentially, the only evidence substantiating that the Veteran experienced the in-service stressor is his own uncorroborated statements.  However, the Veteran's uncorroborated assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain service records, lay statements, or other corroborative evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Id . There is no credible supporting evidence from personnel records, lay statements from service members or others who witnessed the alleged incident or was contemporaneously informed of the alleged incident, or other corroborating evidence in the record to support the Veteran's contention that the claimed event occurred. 

While PTSD was diagnosed by VA in 2011, there is no credible supporting evidence that a claimed in-service stressor occurred.  The Veteran's alleged stressor reported to (and apparently accepted as factual by) the VA psychiatrist who has been treating him since 2011 was that he was threatened with a pistol following a motor vehicle accident.  As the Veteran had no service in combat, his stressor allegations must be corroborated.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.)  Without evidence that the Veteran engaged in combat or credible supporting evidence of an in-service stressor, even unequivocal medical evidence that a claimant has a diagnosis of PTSD is insufficient to establish that the PTSD is service-related, so as to substantiate a claim of service connection.   

In summary, the record does not show that the Veteran engaged in combat with the enemy or that he was in fear of hostile military or terrorist activity during service, and there is no credible supporting evidence of his alleged non-combat stressor events.  As a threshold legal requirement for establishing service connection for PTSD is not met, service connection for such disability is not warranted.   



ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran's claim includes entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Board has determined that further development of this claim is warranted.  Specifically, the Board finds that VA has a further duty to assist the Veteran in developing his claim. 

The Veteran has not been afforded a VA mental disorders examination.  In a March 2014 statement submitted by the Veteran's VA treating psychiatrist, it was indicated that the Veteran's psychiatric disability was related to service.  However, the VA psychiatrist did not provide any rationale for this opinion.  Given that a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim, a remand is warranted in order to obtain an addendum opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The AOJ should contact the VAMC and request copies, for association with the claims folder,  of any and all records of treatment that the Veteran received at that facility since 2012.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and extent of his psychiatric disorder (other than PTSD).  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any diagnosed acquired psychiatric disorder (other than PTSD) is of service onset or otherwise related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue of service connection for an acquired psychiatric disorder (other than PTSD), to include major depression and anxiety, on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


